      Case 1:17-cv-03392-VEC-SDA Document 208 Filed 01/31/20 Page 1 of 2
DAVID A. JOFFE, ESQ.                          ___________________________
155 Christopher Columbus Drive, Jersey City, NJ 07302 • 516-695-7086 • davidajoffe@gmail.com

January 31, 2020
                                                                  USDC SDNY
VIA EMAIL AND ECF
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
The Honorable Valerie E. Caproni
                                                                  DOC #:
United States District Judge
                                                                  DATE FILED: 01/31/2020
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Joffe v. King & Spalding LLP, No. 17-cv-3392-VEC-SDA

Dear Judge Caproni:                                                      MEMO ENDORSED
The undersigned is the plaintiff in the above-captioned action, proceeding pro se. Pursuant to
this Court’s Individual Rule of Practice 5(A), the undersigned respectfully requests permission to
file Exhibit 1 to Plaintiff’s Opposition to Defendant’s Motion in Limine No. 9⸺which is a copy
of the undersigned’s letter to a former client in an unrelated matter, dated October 25, 2018 and
bearing the Bates numbers DJ872 through DJ875⸺with redactions to protect identifying
information concerning third parties.

As produced to Defendant in discovery, the undersigned’s October 25, 2018 letter contained
redactions to protect the attorney-client privileged communications therein, but it did not contain
redactions to non-privileged confidential information that identifies the undersigned’s former
client and the entities involved in the former client’s dispute. The undersigned requests
permission to file the October 25, 2018 letter with this latter category redacted as well, because
public disclosure of confidential identifying information relating to the former client implicates
the legitimate privacy interests of innocent third parties.

Courts in this district have recognized that the presumption of access discussed by the Second
Circuit in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) may be
overcome by “a third party’s personal privacy interests.” See Under Seal v. Under Seal, 273 F.
Supp. 3d 460, 467 (S.D.N.Y. 2017); e.g., Lown v. Salvation Army, Inc., 04-cv-1562, 2012 U.S.
Dist. LEXIS 148701, 2012 WL 4888534, at *2 (S.D.N.Y. Oct. 12, 2012) (privacy interests of
“innocent third-party …entitled to significant weight in the balancing against the public’s right to
access”); Doe v. City of N.Y., 15-CV-0117 (AJN), 2018 U.S. Dist. LEXIS 202534 (S.D.N.Y.
Nov. 20, 2018) (“the Court will err on the side of caution to protect the interests of innocent third
parties”).

Public disclosure of the aforementioned identifying information would also implicate the
undersigned’s “sensitive communications [carried out] in furtherance of [his] business
relationships with non-parties.” Church & Dwight Co. v. SPD Swiss Precision Diagnostics,
GmbH, 14-CV-585 (AJN), 2017 U.S. Dist. LEXIS 127255, at *22 (S.D.N.Y. July 26, 2016). In
its January 8, 2018 order in this case (Doc. No. 45), this Court permitted Defendant to file under
seal “documents contain[ing] sensitive, internal information with a direct bearing on Defendant’s
business decisions … [and] confidential information regarding Defendant’s clients.” The
     Case 1:17-cv-03392-VEC-SDA Document 208 Filed 01/31/20 Page 2 of 2
The Honorable Valerie E. Caproni
January 31, 2020
Page 2

aforementioned identifying information reflects the same interests as the documents considered
by this Court in its January 8, 2018 order.

Finally, the requested redactions are narrowly tailored. In its February 13, 2019 order in this
case (Doc. No. 161), the Court rules that information implicating the privacy interests of third
parties may be redacted if it is “limited to names of persons, entities, and places, as well as
unique job titles or other personal details that would clearly disclose a subject’s identity.” The
requested redactions to the as-produced-in-discovery version of the undersigned’s October 25,
2018 letter are specifically limited to the items identified in this Court’s February 13, 2019 order.

The undersigned has conferred with Defendant concerning this request, and Defendant does
oppose the filing of the October 25, 2018 letter with the requested redactions.

In accordance with this Court’s Individual Rule of Practice 5(A)(i), a copy of the as-produced-in-
discovery version of the undersigned’s October 25, 2018 letter with the requested redactions
highlighted in yellow is being provided to Chambers via email.

Thank you for your consideration of the foregoing.

                                                              Respectfully submitted,

                                                                  /s/ David A. Joffe    e

                                                              David A. Joffe, Esq. (pro se)
                                                              155 Christopher Columbus Drive
                                                              Jersey City, NJ 07302
                                                              516-695-7086
                                                              davidajoffe@gmail.com

CC (via email and ECF): All counsel



       In light of the foregoing and the parties' subsequent statements that there is in fact no
       dispute as to redactions (Ex. A), the request is GRANTED.

       SO ORDERED.                   Date: 01/31/2020




       HON. VALERIE CAPRONI
       UNITED STATES DISTRICT JUDGE
 Ex. A

Caproni NYSD chambers

From:                                                                                                                                                 David Joffe <davidajoffe@gmail.com>
Sent:                                                                                                                                                 Friday, January 31, 2020 12:45 PM
To:                                                                                                                                                   Goldberg, Pinchos
Cc:                                                                                                                                                   Caproni NYSD chambers; Baumgarten, Joseph
Subject:                                                                                                                                              Re: Joffe v. King & Spalding LLP, No. 17-cv-3392 (VEC) (SDA)



Further to the below, I write to confirm that the statement in the letter-motion (Doc. No. 208) excerpted below
was the result of a typographical error; the statement should have read “Defendant does not oppose...”

I regret this error, and would be happy to file a corrected version of the letter-motion if the Court so requests.

Respectfully,
David A. Joffe

On Jan 31, 2020, at 12:29 PM, Goldberg, Pinchos <pgoldberg@proskauer.com> wrote:

       We write on behalf of Defendant King & Spalding LLP to correct the record.

       Plaintiff’s letter motion (Dkt. 208) states that “The undersigned has conferred with Defendant
       concerning this request, and Defendant does oppose the filing of the October 25, 2018 letter with the
       requested redactions.” (Emphasis added.)

       However, as reflected in the attached email exchange with Plaintiff, we informed Plaintiff yesterday that
       “Defendant has no objection to your proposed redactions.”

       Respectfully submitted,

       Pinchos (Pinny) Goldberg
       Attorney at Law
            The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




       Eleven Times Square
       New York, NY 10036-8299
       d 212.969.3074
       f 212.969.2900
       pgoldberg@proskauer.com
       www.proskauer.com
